Case 1:18-cv-02921-.]|\/|F Document 504-2 Filed 11/07/18 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT ()F NEW YORK

 

STATE OF NEW YORK, et al.,
Plaintiffs,
v.
UNITED STATES DEPARTMENT OF CIVIL ACTION NO. 1:18-cv-2921 (JMF)
COMl\/IERCE, et al.,
Defendants. SUPPLEMENTAL AFFIDAVIT OF
TODD A. BREITBART

 

Pursuant to 28 U.S.C. § 1746(2), I, Todd A. Breitbart, hereby declare as follows:

1. I make this Supplemental Affidavit in connection With State of New York, et al., v.
United States Department of Commerce, et al., in order to provide additional support for the
testimony set forth in my prior affidavit sworn to on October 26, 2018 (the “First Breitbart Aff.”). l
am over the age of eighteen and have personal knowledge of all the facts stated herein.

2. ln preparing 111 10 and 12 of the First Breitbart Aff., l relied on data from the
American Community Survey 2012-16 five-year estimates. The data l used can be downloaded
from the American Factfinder Website maintained by the United States Census Bureau at the
following link: https://factfinder.census.gov/faces/nav/isf/pages/index.)<html (last visited
November 3, 2018).

l declare under penalty of perjury that, to the best of my knowledge, the foregoing is true and
correct.

Executed on this Nay of November, 2018

 

 

